 I.M. JAFFE AND SONSI.M. Jaffe and Sons,d/b/a Lahey's of MuskegonandRetail Clerks Union,Local 807,Retail ClerksInternationalAssociation,AFL-CIO.Case7-CA-7020June 10, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn March 28, 1969, Trial Examiner Jerry B.Stone issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, Respondent filedexceptions to the Trial Examiner'sDecision and asupporting brief.Pursuant to Section 3(b) of the National LaborRelationsAct,asamended,theNationalLaborRelationsBoardhasdelegated its powers inconnection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.The Board has considered theentirerecord in this case,including theTrialExaminer'sDecision,the exceptions and brief, andherebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended,theNationalLaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, I. M. Jaffe andSons,d/b/aLahey'sofMuskegon,Muskegon,Michigan,itsofficers,agents,successors,andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.We agree with the Trial Examiner's finding that a reasonable period forbargaining following the July 26,1968, settlement had not elapsed beforethe Respondent's refusal to bargain,and we are satisfied that he appliedthe proper legal test in reaching that conclusion.However,we do not adoptthe apparent view in footnote 8 that Board cases accord controlling weightto the presence or absence of an impassein determining the reasonabletime for bargaining under settlement agreements,as the Trial Examinerhimself recognized in arriving at his decision.Such determinations aregoverned by all relevant facts surrounding the postsettlement bargainingTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Trial Examiner: This proceeding,under Section 10(b) of the National Labor Relations Act,537as amended, was tried pursuant to due notice on February17 and 18, 1969, at Muskegon, Michigan.The charge was filed on November 4, 1968. Thecomplaint in this matter was issued on November 25,1968.The issue in this case is whether the Respondent hasrefused to bargain with the Union in violation of Section8(a)(5) and (1) of the Act since October 24, 1968. Thecriticalquestion is whether a bargaining relationshipcreated after a settlement agreement executed on July 26,1968, had had a reasonable time to function.All parties were afforded full opportunity to participateintheproceeding, and the General Counsel and theRespondent filed briefs which have been considered.Upon the entire record in the case and from myobservation of witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER'Lewis Jaffe, Arthur Jaffe, and Sidney Jaffe are, andhave been at all times material herein, copartners doingbusiness inMuskegon under the trade name and style ofLahey's of Muskegon.The copartnership of Lewis Jaffe, Arthur Jaffe, andSidney Jaffe, which has its principal office at 131 SouthMainStreet,Butler,Pennsylvania,operatesasasingle-integrated enterprise engaged in the retail sale anddistributionofwomen'sready-to-wearaccessories,sportswear, and related goods at its several stores locatedin various States, and going under different trade names,such as "Lahey's of Muskegon," which is located inMuskegon, Michigan, and is the store involved hereinDuring the calendar year ending December 31, 1967,which period is representative of their operations at alltimes material herein, the copartnership of Lewis Jaffe,Arthur Jaffe, and Sidney Jaffe referred to above, in thecourse and conduct of their business operations, attained agross revenue in excess of $500,000 from the sale anddistribution of women's apparel and related goods at theirvarious stores.During the year ending December 31, 1967, whichperiod is representative of its operations during all timesmaterial hereto, Respondent, in the course and conduct ofitsbusinessoperations,purchased and caused to betransported and delivered at its Muskegon store, women'sapparel and other goods and materials valued in excess of$100,000, which goods and materials were transported anddelivered to its store inMuskegon,Michigan, directlyfrom points located outside the State of Michigan.As conceded by the Respondent and based upon theforegoing, it is concluded and found that Respondent isnow and has been at all times material herein an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.H. THE LABORORGANIZATION INVOLVED2RetailClerksUnion,Local807,RetailClerksInternationalAssociation,AFL-CIO, is and has been atall times material hereina labororganizationwithin theThe factsare based upon the pleadings and admissions therein.'The factsare based upon the pleadings and admissions therein176 NLRB No. 66 538DECISIONSOF NATIONALLABOR RELATIONS BOARDmeaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Preliminary Facts'Supervisory StatusAt all times material herein Lewis L. Jaffe has been amanager and partner of Respondent,and has been and isnow a supervisor and agent of the Respondent,within themeaning of Section2(11) of the Act.theunitdescribedbelow,concerningany proposedchanges in group insuranceor the method of adjustinggrievances,and concerning wages,hours, and any otherterm or condition of employment.The settlementagreementalso set out the appropriatebargainingunit.Such unit as set forth is the same aspreviouslyhas been setout herein as the appropriatebargainingunit.The settlementagreementfurthercontained language tothe effect that the execution of thesettlement agreementdid not constitute an admission thatthe Respondent had violated the National Labor RelationsAct.Appropriatebargaining unitAll full-time and regular part-time employees of 1. M.Jaffeand Sons,d/b/a Lahey's,Muskegon,Michigan,includingallsalesemployees,markers,alterationsemployees,and janitors,butexcludingprofessionalemployees,officeclericalemployees,guards and allsupervisorsasdefinedintheAct,constitutea unitappropriate for purposesof collectivebargaining withinthe meaning of Section9(b) of the Act.1964 Certification of the UnionOn or aboutFebruary 12, 1964, a majority of theemployees in the unitdescribedabove in paragraph 10, bysecret-ballot election conducted pursuant to an agreementfor consent election in Case7-RC-6084,which electionwas conducted under the supervisionof the ActingRegionalDirectorforRegion7 of the National LaborRelations Board,designated and selectedthe Retail ClerksUnion,Local807,RetailClerksInternationalAssociation,AFL-CIO,as their representative for thepurposeof collectivebargainingwith theRespondent. OnFebruary 20, 1964,a Board certification of representativeissued to the RetailClerksUnion, Local 807,RetailClerksInternational Association,AFL-CIO.Event ofMay 6, 1968 - Unfairlabor practicecharges-alleging refusal to bargainOn or aboutMay 6,1968, the Charging Party filed anunfair labor practice charge against Respondent in Case7-CA-6730,alleging,interalia,thatRespondent hadrefused to bargain in good faith.Eventof July 26,1968,- settlement agreementRe: Alleged refusal to bargain chargesOn or about July 26,1968, the Charging Party,Respondent,and the aforementioned Regional Directorexecuted a settlement agreementinCase 7-CA-6730, inwhichagreement the Respondent agreed,inter alia,that:WE WILL NOTrefuse to bargain collectively withRetailClerksUnion,Local807,RetailClerksInternationalAssociation,AFL-CIO,as the exclusiverepresentative of the employees in the bargaining unitdescribed below.WE WILL,upon request,bargain collectively withRetailClerksUnion,Local807,RetailClerksInternationalAssociation,AFL-CIO,as the exclusivecollective-bargaining representativeof the employees inThe factsare based upon the pleadings and admissions therein.B. The ExclusiveRepresentativeStatus of the UnionTheGeneralCounsel contends in effect that thesettlementagreementinCase 7-CA-6730, referred toabove, established the Union as the representative of alltheemployees in the appropriate bargaining unit,established theUnion as exclusive representative of allemployees in said unit for the purpose of collectivebargainingwith respect to rates of pay, wages, hours ofemployment,andothertermsandconditionsofemployment, and created an obligation upon Respondentto bargain for a reasonable time with the Union.Although the General Counsel had pled, and theRespondent had admitted, that the Union receivedcertifiedstatus in1964, the General Counsel first saidsuch evidence was only for background purposes, and laterdisavowed any reliance upon the certification to establishthe majority status of the Union as of July 26, 1968.The Respondent in his pleadings and at the hearing didnot attack the validity or lawfulness of the settlementagreement as such.The Respondent contended that,absent a findingof unfair labor practices prior to thesettlement agreement,no obligation to bargain for areasonable time ensued as a result of the settlementagreement.The Respondent introduced some evidence and madesome offers of proof of employee dissatisfaction prior toJuly 26, 1968, as bearing upon the question of "reasonabletime" for bargaining after the execution of the settlementagreementon July 26, 1968.Ireject the Respondent's contention that absent unfairlabor practices prior to the settlement agreement therewas not an obligation to bargain for a reasonable timeaftertheexecutionof the settlement agreement. Asettlement agreement of the type referred to herein createsseveral obligations.One obligation is to comply with theterms of the settlement agreement. Another obligation isone created by the commencement of a recognizedbargaining relationship.As to the latter,such obligation isto recognize and bargain with the other party for areasonable period of time.During this reasonable periodof time forbargaining,the status of the Union asexclusive bargaining representative can not be lawfullyattacked.The Board with court approval has clearly set forththat after a settlement agreement there is an obligation tobargain for a reasonable time and that during suchreasonableperiod of time the status of the recognizedexclusive bargaining representative is free from attack.''Mid-CityFoundryCo..167NLRBNo. 108,Machine Company,95 NLRB34, 35-36, enfd.192 F.2d 740(C.A. 4), cert.denied342 U.S. 954;W. B. Johnston Grain Company,154 NLRB 1115,enfd. 365 F.2d 582(C.A. l0);NJ.MacDonald &Sons,Inc, 155 NLRB67, enfd.62 LRRM2296 (C.A 1) I.M. JAFFE AND SONS539As indicated later in this Decision,I conclude and findthat the bargaining relationship created on July 26, 1968,had not had a reasonable time to function for a fairchance to succeed as of October 24, 1968.As indicated, there has been no attack upon the validityand lawfulness of the settlement agreement of July 26,1968. It must be presumed therefore that the underlyingprerequisites for a bargaining obligation existed as of July26, 1968. Accordingly, I conclude and find that the factsreveal that at a time on or prior to July 26, 1968, a periodof time properly representative of the employees' desires,a majority of the employees in the appropriate bargainingunithad selected the Union as collective-bargainingrepresentative of such employees. I further conclude andfind that, by virtue of such facts, as of July 26, 1968, theUnion was and has been at all times since the exclusivecollective-bargaining representative of all employees in theappropriatebargaining unit.'C. The Refusal ToBargainThe facts are clear that the Respondent has refused tobargain with the Union as exclusive collective-bargainingrepresentative of the employees in the appropriate unit atall times sinceOctober 24, 1968.The criticalissueiswhether the Union on October 24,1968, enjoyed as of that time an irrebuttable status asexclusivecollective-bargainingrepresentativeoftheemployees in the appropriate bargaining unit.The partiesin their pleadings and in statements at the hearing joinissue on whether as of October 24, 1968, a reasonabletime had been allowed the bargaining relationship createdor confirmed by the settlementagreementof July 26,1968.There is no issue as to majority status or exclusiverepresentative status of the Union on July 26, 1968. TheUnion was selected by a majority of the employees in theappropriate unit as bargaining representative on February14, 1964, and on February 20, 1964, the Union becamethe certified exclusive collective-bargaining representativeof said employees. On July 26, 1968, the Respondent andthe Union entered into a settlement agreement of allegedunfair labor practices in Case 7-CA-6730, and theRegional Director for Region 7 of the National LaborRelations Board approved such settlement agreement. Thesettlement agreement,referred to above,provided in effectthat the Respondent would recognize and bargain with theUnion as the exclusive bargaining representative of theemployees in the appropriate unit. Shortly thereafter theRespondent and the Union agreed to an initial bargainingmeeting,and thereafter met on August 29,September 11and 17,and October 8, 1968.On these dates the partiesmet and bargained between 6 and 7 hours.The eventsrelating to scheduling of bargaining sessionsand to thebargaining sessions themselves are not inmaterial dispute.Thus,it is clear that on August 2, 1968,the parties agreed to commence the bargaining sessions onAugust 29, 1968, primarily because Carter, for the Union,'Respondent'scounsel in the litigationof theissues and in his briefrecognizes the basic legal issue herein as being one of reasonable time forbargaining after the settlement agreement.Some of his arguments howeverrelate to an argument that employee expression of dissatisfaction should beconsidered in evaluating the question of "reasonable time."I reject suchargument.Furthermore,such contentions have clearly been rejected by theBoard and the courts.SeeW.B.JohnstonGrainCompany.154 NLRB1115, enfd.365 F.2d 582 (C.A. 10), foran excellent discussionof virtuallythe same contentions and the rejection thereof.had plans for a 3-week vacation. There is testimonialconflicts as to whether Stokes made certain statementsindicative of bad-faith bargaining. It is not necessary toresolve such conflict since the issue and contention in thiscase does not concern context or bad-faith bargaining.There is also testimonial conflict as to whether Cartermade statements to Stokes on the telephone and at thehearing indicative of bad-faith bargaining with respect tothe question of union security. Similarly it is not necessaryto resolve this conflict. The pleadings did not place inissue a defense to the effect that Respondent was refusingto bargain on such grounds. Nor does the evidence revealthat Respondent's refusal to bargain was on such grounds.Furthermore,Carter'sand Jaffe's testimony clearlyreveals thatCarter's statements in the bargaining sessionswere to the effect that he would negotiateon "unionsecurity."Carter set forth in thebargaining sessions hisreasons for his contended union-security proposals and hisopposition to Respondent's proposal, and Carter madeconcessions on his total proposals asquid pro quoforrequested concessions by the Respondent.For the firsttwo bargaining sessions,constitutingaround half of the total bargaining time of the entirebargaining,the parties discussed certain specific employeegrievances and records pertaining thereto. As to the restof the time the parties discussed matter pertaining to therespective proposals and positions of the parties. TheUnion's contract proposal was tendered on August 29,1968.The Respondent orally presented its position ondues deductions and union-security problems at theAugust 29 and September11 sessions,presented a writtenproposal on union security on September 17, 1968, andpresented its total proposal in effect on October 8, 1968.The Union made certain modifications and deletions in itsproposals on October 8, 1968.The Union's contract proposal was in effect the termsof the expired contract' with certain modifications andnew proposals. Thus many of the paragraphs in theproposed contract were the same as had been. However,therewere a substantial number of provisions in thecontract which constituted a change from the old contract.Among items of change were wages and other provisions.The Company's position on union security and duesdeductions involved a change from the expired contract.The Company's October 8, 1968, proposal provided ineffect acceptance of the terms of the old contract exceptfornew . proposed union-security and dues-deductionsprovisions and for a wage-and merit-increase proposal.It is clear that the parties were apart as of the end oftheOctober 8, 1968,bargaining session on proposalsrelating to union security and dues deductions, on wageproposals, and on various other proposals included in theUnion's proposed contract which differed from the oldcontract.There was no indication by the parties on October 8,1968, that they considered themselvesat an impasse inbargaining. Stokes' letter of November 1, 1968, revealsthat the Respondent did not consider bargaining to be atan impasse. And the facts clearly reveal that an impassein bargaining had not been reached on October 8, 1968.Furthermore, it is clear that there remained many openissues at the conclusion of the October 8, 1968, sessions.Bargaining as to wages had just seriously begun when theissuehad been joined with Respondent's proposal ofOctober 8,1968. It is notedthat Carter, on October 8,1968,made certain economic concessions which bear'The old contracthad expiredon July 1, 1968. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelationship to wages.Subsequent to the October 8, 1968,session,the partiesagreed on October 15,1968, to meet on October 24, 1968.On October 24, 1968,Stokes toldCarter that theRespondent would not meet on that date or thereafterbecause an RD petition(to decertify the Union)had beenfiled by employees and that legally the Respondent coundnot bargain.'Henceforth the Respondent has continued torefuse to bargain with the Union.Although the Respondent indicated its reason forrefusal to bargain on October 24, 1968,as being becauseof the RD petition,itdid not offer to resume bargainingafter said petition was dismissed by the Regional DirectorforRegion 7 of the NLRB on November 21, 1968, orafter the time to appeal such dismissal had expired.The Respondent contends that the Union's request forbargaining around 60 days prior to the contract's expiringon July 1, 1968, indicates that 60 days was a reasonableperiod of time for bargaining.Inote that the contractrequired such notice for the purpose of reopening contractnegotiations.Ifindno value in this contention. Thebargaining revealed issues that obviously had not beenconsidered by the Union as bargaining issues at the timeof said letter.The reasonable period of time therefore hastobedeterminedbythebargainingissuesandcircumstances involved.TheRespondent also contends that a letter fromRegional Director Brooks(forNLRB Region 7), relatingto the unfair labor practice settlement agreement case,7-CA-6730,constitutes evidence of what is a reasonabletime for bargaining.This letter,datedOctober 9, 1968,advised that the provisions of the settlement agreementhad been carried out and that the case had been closed.The letter further advised however,"Please note that theclosing is conditioned upon continued observance of thesaid settlement agreement and does not preclude furtherproceedings should subsequent violations occur."Since the facts reveal that the parties,as of October 15,1968,had bargaining issues unresolved and plannedfurther bargaining sessions,it is obvious that a conclusionfrom the Regional Director's letter cannot be drawn thata reasonable time for bargaining had expired. Thereferenceof the closing'sbeingconditioneduponcontinued observance of the said settlement agreementclearly reveals the closing of the case to be administrativeand not determinative of the end of the obligation tobargain.Considering all of the foregoing,Iconclude and find (1)that the Union was the exclusive collective-bargainingrepresentativeof the employees in the appropriatebargaining unit on July 26,1968, (2)that the Union as therecognized exclusive collective-bargaining representative ofthe employees in the appropriate bargaining unit on July26, 1968,was entitled to have a reasonable period of timewith such status, being free from attack so as to afford ita fair chance to achieve successful fruition to bargaining,(3) that the type and degree of the bargaining issues, thelimited time actually devoted to bargaining,the pending ofthe open issues in bargaining on October 24, 1968,and thelack of impasse in bargaining as of October 24, 1968,require a conclusion that the Union and the bargainingrelationship had not been afforded a reasonable period oftime to accord the relationship a fair chance to succeed,'(4) that since the Union and the bargaining relationshipwas entitled to a reasonable period of time to achievefruition in bargaining and such time had not been afforded'An RD petition had been filed on October 21, 1968,inCase 7-RD-784.as of October 24, 1968, the Union has at all times sinceJuly26,1968,continueditsstatusasexclusivecollective-bargainingrepresentative of the employees inthe appropriate unit, and the Respondent was obligated asof October 24, 1968, to recognize and bargain with theUnion as collective-bargaining representative of theemployees in the appropriate unit, and (5) that theRespondent, by its refusal to bargain with the Union onOctober 24 and thereafter, including November 21, 1968,and thereafter, has engaged in conduct violative of Section8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section IIIabove,occurring in connection with the Respondentoperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices, it will be recommended thatRespondentcease anddesist therefrom, and take certainaffirmative action to effectuate the policies of the Act.Ithas been found that the Respondent has refused tobargain collectivelyin goodfaithwith the Union as theexclusiverepresentativeoftheemployees in the'appropriate unit described herein. It will therefore berecommended that the Respondent bargain collectively,uponrequest,withtheUnionastheexclusiverepresentative of the employees in the appropriate unit,and, if an understanding is reached, embody suchunderstanding in a signed agreement.Upon the basis of the above findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.I.M. Jaffe and Sons, d/b/a Lahey's of Muskegon,theRespondent, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.RetailClerksUnion,Local 807, Retail ClerksInternationalAssociation,AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3.All full-time and regular part-time employees of I.M. Jaffe and Sons, d/b/a Lahey's, Muskegon, Michigan,includingallsalesemployees,markers,alterationsemployees,and janitors,butexcludingprofessionalemployees,officeclericalemployees,guards and allsupervisorsasdefined in the Act, constitute a unitappropriate for purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.'See various Board cases holding that where an impasse had not beenreached a reasonable time for bargaining had notoccurred.N JMacDonald & Sons. Inc.155 NLRB67; Frank Becker Towing Co.151NLRB 466;Mid-City Foundry Co.,167 NLRB No. 108.Poole Foundryand MachineCompany.95 NLRB 34, 35-36, enfd 192 F 2d. 740 (C.A. 4).These casesinvolvedvarious time periods of bargainingfrom 3 to 6months It is noted thatinThe Daily Press. Incorporated.112NLRB1434, 1441-44, a case cited by Respondent as holding that 2 months was areasonable time for bargaining,an "impasse" had occurred. I.M. JAFFE AND SONS5414.RetailClerksUnion Local 807, Retail ClerksInternationalAssociation,AFL-CIO, was on July 26,1968,and at all times since has been the exclusiverepresentativeofallemployeesintheaforesaidappropriate unit for the purpose of collective bargainingwithin the meaning of the Act.5.By refusing on October 24, 1968, and at all timesthereafter to bargain collectively with the Union as theexclusiverepresentativeofallitsemployees in theabove-describedappropriate unit, theRespondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) of the Act.6.By the foregoing, the Respondent has interfered with,restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act, and has therebyengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(l) of the Act.7.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 7, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.1°'In the event that this RecommendedOrderis adoptedby theBoard, thewords "a Decision and Order"shall be substitutedfor the words "theRecommendedOrder of a Trial Examiner"in the notice.In thefurtherevent that the Board'sOrder is enforced bya decree ofa United StatesCourtof Appeals,the words"a Decreeof the United States Court ofAppeals Enforcing an Order" shall besubstituted for the words "aDecision andOrder.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read-"Notify saidRegional Director, inwriting, within 10 days from the date of thisOrder, whatsteps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEES'RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, it isrecommended thatRespondent,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Retail ClerksUnion,Local807,RetailClerksInternationalAssociation,AFL-CIO,as the exclusive representative ofall its employees in the appropriate unit with respect toratesof pay,wages,hours of employment,and otherterms and conditions of employment.The appropriate unitis:All full-time and regular part-time employees of I. M.Jaffe and Sons,d/b/a Lahey's,Muskegon,Michigan,includingallsalesemployees,markers,alterationsemployees,and janitors,butexcluding professionalemployees,officeclericalemployees,guards and allsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of rightsguaranteed in Section7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request bargain collectively with Retail ClerksUnion,Local807,RetailClerksInternationalAssociation,AFL-CIO,as the exclusive representative ofthe employees in the appropriate unit and embody anyunderstanding reached in a signed contract.(b) Post at its store in Muskegon,Michigan,copies ofthe attached notice marked "Appendix."'Copies of saidnotice,on forms provided by the Regional Director forRegion 7,afterbeing duly signed by an authorizedrepresentative,shallbepostedby the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter,in conspicuous placesincludingallplaceswhere notices to employees arecustomarily posted.Reasonable steps shall be taken by thePursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively withRetailClerksUnion,Local807,RetailClerksInternationalAssociation,AFL-CIO, as the exclusiverepresentative of all our employees in the appropriateunit described below.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof rights guaranteed in Section 7 of the Act.WE WILL bargain collectively, upon request, with theRetailClerksUnion,Local807,RetailClerksInternationalAssociation,AFL-CIO, as the exclusivebargaining representative of all our employees in theappropriate unit described below with respect to ratesof pay, wages, hours of employment, and other termsand conditions of employment, and, if an agreement isreached,embody such understanding in a signedcontract. The appropriateunit is.All full-time and regular part-time employees of I.M. Jaffe and Sons, d/b/a Lahey's, Muskegon,Michigan, including all sales employees, markers,alterations employees, and janitors, but excludingprofessionalemployees, office clerical employees,guards and all supervisors as defined in the Act.DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifemployees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding,1249Washington Boulevard, Detroit, Michigan48226, Telephone 313-226-3200